     Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.159 Page 1 of 52



1     PATRICK J. BURKE
      Colorado State Bar No. 4943
2     Patrick J. Burke, P.C.
      303 16th Street, Suite 200
3     Denver, CO 80202
      (303) 825-3050
4     patrick-j-burke@msn.com
5     ELLIS M. JOHNSTON III
      California State Bar No. 223664
6     CLARKE JOHNSTON THORP & RICE PC
      180 Broadway, Suite 1800
7     San Diego, CA 92101
      (619) 756-7632
8     trip@cjtrlaw.com
9     Attorneys for Mr. Earnest
10
                                UNITED STATES DISTRICT COURT
11
                           SOUTHERN DISTRICT OF CALIFORNIA
12
                         (HONORABLE ANTHONY J. BATTAGLIA)
13
      UNITED STATES OF AMERICA,                   Case No.: 19CR1850-AJB
14
                   Plaintiff,                     MEMORANDUM OF POINTS AND
15          vs.                                   AUTHORITIES IN SUPPORT OF
                                                  MOTION TO DISMISS THE
16    JOHN TIMOTHY EARNEST,                       INDICTMENT FOR FAILURE TO
                                                  STATE FEDERAL OFFENSES
17                 Defendant.
18
19                                      INTRODUCTION

20          On May 9, 2019, the United States filed a Complaint against Defendant John
21    Timothy Earnest charging him with 55 counts of having violated the Church Arson
22    Prevention Act, 18 U.S.C. § 247 (Counts 1-54, 109) and 53 counts of having violated
23    the Hate Crimes Prevention Act, 18 U.S.C. § 249 (Counts 55-108). (DE 1.) On May
24    21, 2019, the United States filed an Indictment generally reiterating these 109 counts
25    and adding one alleged violation of using a firearm during a crime of violence
26    resulting in death, 18 U.S.C. § 924(c) & 924(j) (Count 110) and three alleged
27    violations of using a firearm during a crime of violence (not resulting in death) 18
28    U.S.C. § 924(c) (Counts 111-113). (DE 17.) Mr. Earnest has moved to dismiss the
                                                  1                             19cr1850-AJB
     Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.160 Page 2 of 52



1     Indictment under the Fifth Amendment’s Due Process and Grand Jury Clauses and the
2     Sixth Amendment’s notice requirement for failure to state federal offenses. (DE 70.)
3     In support of that Motion to Dismiss, Mr. Earnest submits this Memorandum of Points
4     and Authorities.
5
                                   FACTUAL BACKGROUND
6
      I.    The statutory context.
7
            The Church Arson Prevention Act creates federal criminal liability for
8
      “[d]amage to religious property” and “obstruction of persons in the free exercise of
9
      religious beliefs.” 18 U.S.C. § 247. It provides in relevant part:
10
                         (a) Whoever, in any of the circumstances referred to in
11                 subsection (b) of this section--
12                              (1) intentionally defaces, damages, or destroys
                         any religious real property, because of the religious
13                       character of that property, or attempts to do so; or
14                              (2) intentionally obstructs, by force or threat of
                         force, including by threat of force against religious real
15                       property, any person in the enjoyment of that person’s
16                       free exercise of religious beliefs, or attempts to do so;
17                 shall be punished as provided in subsection (d).
18
                          (b) The circumstances referred to in subsection (a) are
19
                   that the offense is in or affects interstate or foreign
20                 commerce.
21    18 U.S.C. § 247.
22          The Hate Crimes Prevention Act creates federal criminal liability for offenses
23    involving actual or perceived race, color, religion, or national origin:
24                 (a)(1) . . . Whoever, whether or not acting under
25                 color of law, willfully causes bodily injury to any person or,
                   through the use of fire, a firearm, a dangerous weapon, or an
26                 explosive or incendiary device, attempts to cause bodily
27                 injury to any person, because of the actual or perceived race,
                   color, religion, or national origin of any person--
28                        ...
                                                    2                            19cr1850-AJB
     Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.161 Page 3 of 52



1                        (B) shall be imprisoned for any term of years or for
2                        life, fined in accordance with this title, or both, if--
                                 (i) death results from the offense; or
3                                (ii) the offense includes . . . an attempt to kill.
4
      18 U.S.C. § 249.
5
            Section 924(c) provides for additional punishments for:
6
                          . . . any person who, during and in relation to any
7                  crime of violence or drug trafficking crime (including a
8                  crime of violence or drug trafficking crime that provides for
                   an enhanced punishment if committed by the use of a deadly
9                  or dangerous weapon or device) for which the person may be
10                 prosecuted in a court of the United States, uses or carries a
                   firearm, or who, in furtherance of any such crime, possesses
11                 a firearm . . .
12
      18 U.S.C. § 924(c). Section 924(j) provides for potential death sentence where a
13
      person violates section 924(c) and, in the course of that offense, causes the death of a
14
      person through the use of a firearm. 18 U.S.C. § 924(j).
15
      II.   The Indictment.
16
            The Indictment against Mr. Earnest does not contain any introductory factual
17
      allegations. (DE 17.)
18
            A.     The Church Arson Prevention Act counts.
19
20          The Indictment begins with Count 1, which alleges:

21                        On or about April 27, 2019, within the Southern
                   District of California, defendant JOHN TIMOTHY
22                 EARNEST intentionally obstructed, by force, victim L.G-K.
23                 in the enjoyment of her free exercise of religious beliefs and
                   the offense was in and affected interstate commerce. The acts
24                 of defendant JOHN TIMOTHY EARNEST resulted in the
25                 death of L.G-K. All in violation of Title 18, United States
                   Code, Sections 247(a)(2) and 247 (d) (1).
26
      (DE 17 at p. 1.)
27
28
                                                    3                                  19cr1850-AJB
     Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.162 Page 4 of 52



1            Counts 2-4 of the Indictment allege the following with respect to three other
2     listed victims identified by their initials:
3                          On or about April 27, 2019, within the Southern
4                   District of California, defendant JOHN TIMOTHY
                    EARNEST intentionally obstructed, by force and threat of
5                   force, each victim listed below in the enjoyment of that
6                   victim’s free exercise of religious beliefs and the offense was
                    in and affected interstate commerce. The acts of defendant
7                   JOHN TIMOTHY EARNEST included an attempt to kill,
8                   and resulted in bodily injury to each victim in Counts 2
                    through 4; the acts also included the use, attempted use, and
9                   threatened use of a dangerous weapon, to wit, a Smith &
10                  Wesson Model M&P 15 Sport II semi-automatic rifle,
                    bearing serial number ending in 950.
11                  ...
12                  All in violation of Title 18, United States Code, Sections 247
                    (a)(2), 247(d)(1), and 247 (d)(3).
13
14    (DE 17 at p. 2.)

15           Counts 5-54 of the Indictment allege the following with respect to 49 other

16    listed victims identified by their initials:

17                          On or about April 27, 2019, within the Southern
                    District of California, defendant JOHN TIMOTHY
18                  EARNEST intentionally obstructed, by force and threat of
19                  force, each victim listed below in the enjoyment of that
                    victim’s free exercise of religious beliefs and the offense was
20                  in and affected interstate commerce. The acts of defendant
21                  JOHN TIMOTHY EARNEST included an attempt to kill
                    each victim in Counts 5 through 54, and the use, attempted
22                  use, and threatened use of a dangerous weapon, to wit, a
23                  Smith & Wesson Model M&P 15 Sport II semi-automatic
                    rifle, bearing serial number ending in 950.
24                  …
25                  All in violation of Title 18, United States Code, Sections
                    247(a)(2), 247(d)(1), and 247(d)(3).
26
      (DE 17 at pp. 2-4.)
27
             Count 109 of the Indictment alleges:
28
                                                     4                           19cr1850-AJB
     Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.163 Page 5 of 52



1                         On or about March 24, 2019, within the Southern
2                  District of California, defendant JOHN TIMOTHY
                   EARNEST intentionally attempted to damage and destroy
3                  religious real property, that is, the Dar-ul-Arqam Mosque,
4                  Escondido, California, because of the religious character of
                   that property, and the offense was in and affected interstate
5                  and foreign commerce. Such acts included the use of fire.
6                  All in violation of Title 18, United States Code, Sections
                   247(a)(1) and 247(d)(3).
7
      (DE 17 at p. 8.)
8
            B.     The Hate Crimes Prevention Act counts.
9
10          Count 55 of the Indictment alleges:
11                        On or about April 27, 2019, within the Southern
                   District of California, defendant JOHN TIMOTHY
12                 EARNEST willfully caused bodily injury to L.G-K., because
13                 of the actual and perceived race of any person. The offense
                   resulted in the death of L.G-K. All in violation of 6 Title 18,
14                 United States Code, Section 249(a)(1)(B)(i).
15
      (DE 17 at p. 5.)
16
            Counts 56-58 of the Indictment allege the following with respect to three other
17
      listed victims:
18
                           On or about April 27, 2019, within the Southern
19
                   District of California, defendant JOHN TIMOTHY
20                 EARNEST willfully caused bodily injury to the victims
                   listed below, because of the actual and perceived race of any
21
                   person. Each offense included an attempt to kill each victim
22                 listed . . . . All in violation of Title 18, United States Code,
                   Section 249(a)(1)(B)(ii).
23
24    (DE 17 at p. 5.)
25          Counts 59-108 of the Indictment allege the following with respect to forty-nine
26    other listed victims:
27                        On or about April 27, 2019, within the Southern
                   District of California, defendant JOHN TIMOTHY
28
                   EARNEST willfully attempted to cause bodily injury to each
                                                  5                         19cr1850-AJB
     Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.164 Page 6 of 52



1                  victim listed below, because of the actual and perceived race
2                  of any person. Each offense included an attempt to kill each
                   victim listed . . . . All in violation of Title 18, United States
3                  Code, Section 249(a)(1)(B)(ii).
4
      (DE 17 at pp. 5-7.)
5
            C.     The counts charging Use of Firearm during a Crime of Violence.
6
7           Count 110 of the Indictment alleges:

8                          On or about April 27, 2019, within the Southern
                   District of California, defendant JOHN TIMOTHY
9                  EARNEST knowingly used, carried, and discharged a
10                 firearm, that is, a Smith & Wesson Model M&P 15 Sport II
                   semi-automatic rifle, bearing serial number ending in 950,
11                 during and in relation to a crime of violence for which he
12                 may be prosecuted in a court of the United States, that is, the
                   offenses charged in Counts 1 and 55 of this Indictment; and
13                 caused the death of and unlawfully killed with malice
14                 aforethought victim L.G-K., a human being, through the use
                   of a firearm. All in violation of Title 18, United States Code,
15                 Sections 924(c) and 924(j).
16
       (DE 17 at p. 8.)
17
             Count 111-113 of the Indictment alleges the following with respect to three
18
      other listed victims:
19
                          On or about April 27, 2019, within the Southern
20                 District of California, defendant JOHN TIMOTHY
21                 EARNEST knowingly used, carried, and discharged a
                   firearm that is, a Smith & Wesson Model M&P 15 Sport II
22                 semi-automatic rifle, bearing serial number ending in 950,
23                 during and in relation to a crime of violence for which he
                   may be prosecuted in a court of the United States, that is, the
24                 offenses charged in this Indictment set forth below:
25
                          Count                  Offense
26                         111                Counts 2 and 56
27                         112                Counts 3 and 57
                           113                Counts 4 and 58
28
                                                   6                               19cr1850-AJB
     Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.165 Page 7 of 52



1                  All in violation of Title 18, United States Code, Section
2                  924(c).

3     (DE 17 at pp. 8-9.)
4           D. Remaining allegations.
5
            Following these 113 counts, the Indictment contains “Special Findings,”
6
      because the case is death-eligible (though the Attorney General of the United States
7
      has not yet decided whether to authorize the death penalty in this case), and Forfeiture
8
      Allegations. (DE 17 at pp. 9-11.) There is no other content to the Indictment.
9
                                           ARGUMENT
10
      I.    This Court should dismiss the Indictment because its factual allegations
11          omit essential elements of the offenses and are otherwise insufficient to state
12          the federal crimes charged, in violation of the Fifth Amendment’s Grand
            Jury and Due Process Clauses and the Sixth Amendment’s guarantee of
13          adequate notice to the accused.
14
            A. The Constitution requires indictment by grand jury, due process, and
15             notice of charges.
16
            The Fifth Amendment guarantees federal criminal defendants due process and
17
      further provides that “[n]o person shall be held to answer for a capital, or otherwise
18
      infamous crime, unless on a presentment or indictment of a Grand Jury.” U.S. Const.
19
      amend. V. “The constitutional provision that a trial may be held in a serious federal
20
      criminal case only if a grand jury has first intervened reflects centuries of antecedent
21
      development of common law, going back to the Assize of Clarendon in 1166.” Russell
22
      v. United States, 369 U.S. 749, 761 (1962). “The very purpose of the requirement that
23
      a man be indicted by grand jury is to limit his jeopardy to offenses charged by a group
24
      of his fellow citizens acting independently of either prosecuting attorney or judge.”
25
      Stirone v. United States, 361 U.S. 212, 216 (1960).
26
            The Sixth Amendment guarantees a criminal defendant a fundamental right “to
27
      be informed of the nature and the cause of the accusation.” U.S. Const. amend. VI.
28
      Under the Sixth Amendment, the charging document is required to “state the elements
                                              7                             19cr1850-AJB
     Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.166 Page 8 of 52



1     of an offense charged with sufficient clarity to apprise a defendant of what he must be
2     prepared to defend against.” Givens v. Housewright, 786 F.2d 1378, 1380 (9th Cir.
3     1986) (reversing denial of habeas relief as to conviction for first-degree murder due to
4     violation of Sixth-Amendment notice requirement); see also Fed. R. Crim. P. 7(c)(1)
5     (“The indictment or information must be a plain, concise, and definite written
6     statement of the essential facts constituting the offense charged . . . .”).
7            In Russell, the Supreme Court reversed convictions for refusal to answer
8     questions before a congressional subcommittee because the indictments had failed to
9     identify the subject under inquiry at the time the witnesses were interrogated. 369 U.S.
10    at 754-72. Russell held that the identification of the subject of congressional inquiry
11    “is central to every prosecution under the statute” and that reasoned that “[w]here guilt
12    depends so crucially upon such a specific identification of fact, our cases have
13    uniformly held that an indictment must do more than simply repeat the language of the
14    criminal statute.” Id. at 764; see also United States v. Simmons, 96 U.S. 360, 362 (an
15    indictment that does not apprise the accused of the nature of the accusation against him
16    with reasonable certainty is defective, even though it may follow the language of the
17    statute).
18           Thus, “[i]t is an elementary principle of criminal pleading, that, where the
19    definition of an offence . . . includes generic terms, it is not sufficient that the
20    indictment shall charge the offence in the same generic terms as in the definition, but it
21    must state the species,—it must descend to particulars.” Russell, 369 U.S. at 765
22    (quoting United States v. Cruikshank, 92 U.S. 542, 558 (1875)). In addition to
23    providing the accused with adequate notice and ensuring double-jeopardy protection
24    from further prosecution for the same offense, this requirement is necessary “to inform
25
      the court of the facts alleged, so that it may decide whether they are sufficient in law to
26
      support a conviction, if one should be had.” Cruikshank, 92 U.S. at 558. “For this,
27
      facts are to be stated, not conclusions of law alone.” Id. “A crime is made up of acts
28
      and intent; and these must be set forth in the indictment, with reasonable particularity
                                                   8                            19cr1850-AJB
     Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.167 Page 9 of 52



1     of time, place, and circumstances.” Id.; see also Hamling v. United States, 418 U.S. 87
2     (1974) (“Undoubtedly the language of the statute may be used in the general
3     description of an offence, but it must be accompanied with such a statement of the
4     facts and circumstances as will inform the accused of the specific offence, coming
5     under the general description, with which he is charged.” (quoting United States v.
6     Hess, 124 U.S. 483, 487 (1888)).
7           Any other approach would violate the Grand Jury Clause of the Fifth
8     Amendment, as Russell explained:
9                         To allow the prosecutor, or the court, to make a
10                 subsequent guess as to what was in the minds of the grand
                   jury at the time they returned the indictment would deprive
11                 the defendant of a basic protection which the guaranty of the
12                 intervention of a grand jury was designed to secure. For a
                   defendant could then be convicted on the basis of facts not
13                 found by, and perhaps not even presented to, the grand jury
14                 which indicted him.
15    369 U.S. at 770.
16          The Ninth Circuit has held that “if properly challenged prior to trial, an
17    indictment’s complete failure to recite an essential element of the charged offense is
18    not a minor or technical flaw subject to harmless error analysis, but a fatal flaw
19    requiring dismissal of the indictment.” United States v. Du Bo, 186 F.3d 1177, 1179
20    (9th Cir. 1999). “Such a failure ‘generally constitutes a fatal defect’ that can not be
21    cured through jury instructions, because a ‘completely missing essential element’
22    leaves ‘nothing for a petit jury to ratify.’” Id. at 1180 (quoting United States v. Keith,
23    605 F.2d 462, 464 (9th Cir. 1979)).
24          In Keith, the defendant was charged with involuntary manslaughter under 18
25
      U.S.C. § 1112 for a vehicular homicide that had occurred on a Navajo reservation.
26
      The indictment charged the language of the statute, which required that the defendant
27
      killed someone in the commission of a lawful act that might produce death by
28
      operating a motor vehicle “without due caution and circumspection.” 605 F.3d at 463.
                                                9                           19cr1850-AJB
     Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.168 Page 10 of 52



1      But case law had held that it was necessary to instruct jurors that in order to convict,
2      they had to find both gross negligence and that the defendant had certain levels of
3      knowledge regarding the threat his conduct posed to the lives of others, and the
4      indictment did not require the grand jury to make either of these findings. Id. at 463-
5      64. Reasoning that “[t]he indictment under which Keith was charged did not contain
6      all the elements of the offense charged,” the Ninth Circuit reversed. Id. at 464-65. In
7      so doing, Keith expressly rejected the government’s argument that the indictment was
8      sufficient because it alleged all the elements set forth in the involuntary-manslaughter
9      statute. 605 F.2d at 464 (“Although an indictment tracking the language of a statute is
10     usually adequate because statutes usually include all the elements of a crime, an
11     indictment is inadequate when it fails to allege an essential element of the offense even
12     when it tracks the language of the statute.”).
13           As the Ninth Circuit held more than four decades ago:
14                         The requirement that an indictment contain a few basic
15                  factual allegations accords defendants adequate notice of the
                    charges against them and assures them that their prosecution
16                  will proceed on the basis of facts presented to the grand jury.
17                  Such a requirement is neither burdensome nor unfair to the
                    prosecuting authorities.
18
19     United States v. Cecil, 608 F.2d 1294, 1297 (9th Cir. 1979) (reversing marijuana
20     importation and distribution convictions of multiple defendants due to a “glaring lack
21     of factual particularity” of the indictment).
22           Thus, federal courts within this Circuit have not hesitated to dismiss counts
23     where an essential element of the crime charged is missing from the indictment. See,
24     e.g., United States v. Omer, 395 F.3d 1087, 1088-89 (9th Cir. 2005) (in bank-fraud
25     case, indictment’s failure to recite the essential element of the materiality of the
26     scheme to defraud is a fatal flaw requiring dismissal of the indictment); Du Bo, 186
27     F.3d at 1179-81 (reversing conviction under the Hobbs Act due to indictment’s failure
28     to allege mens rea that was not stated in the Act itself but had been implied through
                                                   10                              19cr1850-AJB
     Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.169 Page 11 of 52



1      case law); United States v. Kurka, 818 F.2d 1427, 1430-31 (9th Cir. 1987) (indictment
2      that failed to charge that damage to motor vehicle was “willful” failed to charge
3      essential element of crime and was therefore constitutionally defective and should have
4      been dismissed); United States v. Cote, 929 F. Supp. 364, 368 (D. Or. 1996) (ruling
5      that where fraud indictment failed to charge the “deceitful or dishonest means”
6      element of the offense, “such an error renders the indictment constitutionally defective
7      and mandates dismissal”) (rejecting government argument that the term “defraud,”
8      which did appear in the indictment, encompassed the missing element).
9            B. Given the lack of adequate factual allegations in the Indictment to
10              support the required nexus to interstate or federal commerce, this Court
                should dismiss Counts 1-54 and 109 for failure to state federal offenses
11              under the Church Arson Prevention Act.
12
             The Church Arson Act counts charged against Mr. Earnest require a sufficient
13
       nexus to interstate or foreign commerce to bring them under Congress’s authority
14
       under the Commerce Clause. U.S. Const. art. I, § 8, cls. 1 & 3. Each of counts 1-54 of
15
       the Indictment, regarding the events at the Chabad of Poway Synagogue, summarily
16
       alleges that the offense “was in and affected interstate commerce.” (DE 17 at pp. 1-2.)
17
       Count 109 of the Indictment, regarding the Escondido Mosque, summarily alleges that
18
       that offense “was in and affected interstate and foreign commerce.” (DE 17 at p. 8.)
19
       No other allegations of the Indictment touch on the issue of commerce.
20
             As the Supreme Court has explained, there are “three broad categories of
21
       activity that Congress may regulate under its commerce power.” United States v.
22
       Lopez, 514 U.S. 549, 558 (1995). “First, Congress may regulate the use of the
23
       channels of interstate commerce.” Id. “Second, Congress is empowered to regulate
24
       and protect the instrumentalities of interstate commerce, or persons or things in
25
       interstate commerce, even though the threat may come only from intrastate activities.”
26
       Id. “Finally, Congress’ commerce authority includes the power to regulate those
27
       activities having a substantial relation to interstate commerce, i.e., those activities that
28
                                                    11                              19cr1850-AJB
     Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.170 Page 12 of 52



1      substantially affect interstate commerce.” Id. at 558-59. With respect to the third
2      power, acknowledging that not all Supreme Court Commerce-Clause precedents have
3      included the modifier “substantially,” the Lopez court concluded, “consistent with the
4      great weight of our case law, that the proper test requires an analysis of whether the
5      regulated activity ‘substantially affects’ interstate commerce.” Id. at 559.
6            The question of whether a wholly intrastate act had a substantial effect on
7      interstate commerce is a question of fact, or a mixed question of fact and law. Las
8      Vegas Merchant Plumbers Assoc. v. United States, 210 F.2d 732, 740 (9th Cir. 1954).
9      As such, there must be some basic factual allegations about this matter in the
10     indictment. United States v. ORS, Inc., 825 F. Supp. 255, 259 (D. Hawai’i 1992).
11           Where the Commerce Clause is the source of federal jurisdiction for a charged
12     offense, federal courts have vigorously enforced the requirement that an indictment
13     adequately allege the required nexus to interstate or federal commerce. See, e.g.,
14     United States v. Fitapelli, 786 F.2d 1461, 1462-64 (11th Cir. 1986) (reversing
15     Sherman-Act convictions because indictment’s allegations were insufficient to allege
16     that defendant companies were operating in the flow of interstate commerce); ORS,
17     Inc., 825 F. Supp. at 259 (ruling that Sherman-Act indictment was fatally defective for
18     failure to adequately allege effect on interstate commerce); United States v. French
19     Bauer, Inc., 48 F. Supp. 260, 261 (S.D. Ohio 1942) (granting motion to quash price-
20     fixing indictment because it failed to include “not merely conclusions but factual
21     allegations” that are “sufficient to show direct and substantial impact upon interstate
22     commerce”).
23           The indictment found deficient in ORS made “a single allegation that ‘the
24     business activities of the defendants . . . substantially affected interstate trade and
25
       commerce.’” 825 F. Supp. at 260. But there was “not a single fact in the indictment to
26
       show that ORS’s waste disposal services on the island of Oahu had any effect on
27
       interstate commerce.” Id. The Indictment here is even more deficient than the
28
       indictment dismissed in ORS, since the Indictment against Mr. Earnest does not even
                                                12                            19cr1850-AJB
     Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.171 Page 13 of 52



1      allege that interstate or foreign commerce were “substantially” affected as required by
2      Lopez, 514 U.S. at 549. (DE 17 at pp. 1-4, 8.) Under the principles of controlling
3      precedent, the omission of this necessary element alone renders these counts fatally
4      deficient, and they must be dismissed. See Russell, 369 U.S. at 770; Omer, 395 F.3d at
5      1088-89; Du Bo, 186 F.3d at 1178-79; Kurka, 818 F.2d at 1430-31; Cecil, 608 F.2d at
6      1295-97; Keith, 605 F.2d at 464-65.
7            Beyond this particular deficiency, given the entire body of case law discussed
8      herein construing the Fifth- and Sixth-Amendment requirements for an indictment to
9      be sufficient, and given the overall failure of the Indictment to allege particular facts
10     sufficient to support the federal crimes charged, Counts 1-54 and 109 must be
11     dismissed. Again, there are no supporting factual allegations in the Indictment
12     whatsoever. (DE 17.) Each count contains the most bare-bones allegations
13     imaginable. (DE 17 at pp. 1-4, 8.) Review of the government’s allegations does
14     nothing to illuminate the government’s theory of how it contends Commerce-Clause
15     jurisdiction is established here for each count under 18 U.S.C. § 247(b). For example:
16               • For each of Counts 1-54, does the government contend that the offense
17                  used a channel of interstate commerce (under Lopez’s first category)?
18
                       o If so, what was the channel?
19
                       o And what was the use?
20
                 • For each of Counts 1-54, does the government contend that the offense is
21
                    a person or thing in interstate commerce that is being regulated (under
22
                    Lopez’s second category)?
23
                       o If so, what person or what thing?
24
                 • For each of Counts 1-54, does the government contend that the offense
25
                    itself substantially affected interstate commerce (under Lopez’s third
26
                    category)?
27
                       o If so, how?
28
                                                   13                              19cr1850-AJB
     Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.172 Page 14 of 52



1                • Similarly for Count 109, does the government contend that the offense
2                   used a channel of interstate or foreign commerce (under Lopez’s first
3                   category)?
4                      o If so, what was the channel?
5                      o And what was the use?
6                • For Count 9, does the government contend that the offense is a person or
7                   thing in interstate or foreign commerce that is being regulated (under
8                   Lopez’s second category)?
9                      o If so, what person or what thing?
10
                 • For Count 9, does the government contend that the offense itself
11
                    substantially affected interstate or foreign commerce (under Lopez’s third
12
                    category)?
13
                       o If so, how?
14
       None of the answers to these questions are discernible on the four corners of the
15
       Indictment. (DE 17.)
16
             The bare-bones Indictment in this case stands in stark contrast to the Complaint
17
       filed against Mr. Earnest, which contains a “Statement of Facts” that is ten and a half
18
       pages long. (DE 1.)
19
             The Indictment against Mr. Earnest is also significantly less detailed than those
20
       filed in other cases involving gun violence and homicides at religious buildings. For
21
       example, the indictment filed against Dylann Roof in the District of South Carolina
22
       begins with three full pages of factual allegations which are then incorporated into
23
       each of the Church Arson Prevention Act Counts charged against Mr. Roof. (Exhibit
24
       A, attached hereto, at pp. 1-4, 6-8.) Similarly, the superseding indictment filed against
25
       Robert Bowers in the Western District of Pennsylvania begins with two pages of
26
       factual allegations. (Exhibit B, attached hereto, at pp. 1-2.)
27
28
                                                   14                            19cr1850-AJB
     Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.173 Page 15 of 52



1            The Indictment here is insufficient to serve the multiple purposes and
2      protections of the Fifth- and Sixth-Amendment guarantees of due process, grand-jury
3      indictment, and adequate notice to the accused.
4            For all these reasons, Counts 1-54 and 109 should be dismissed. U.S. Const.
5      amends. V, VI.
6            C. Given the lack of adequate factual allegations in the Indictment
7               specifying the persons and races at issue, this Court should dismiss
                Counts 55-108 for failure to state federal offenses under the Hate Crimes
8               Prevention Act.
9
             The Hate Crimes Prevention Action requires that the motivation for the offense
10
       be “because of the actual or perceived race, color, religion, or national origin of any
11
       person.” 18 U.S.C. § 249(a)(1) (emphasis added). With respect to this statutory
12
       language, the Hate Crime Prevention Act counts charged in the Indictment uniformly
13
       allege “because of the actual and perceived race of any person.” (DE 17 at 5-7 (Counts
14
       55-108) (emphasis added).) Thus, these counts reference “race” but do not specify
15
       what race and do not specify the person whose race is allegedly the motivating factor
16
       for each crime.
17
             Such allegations are insufficiently particular to satisfy the requirements of the
18
       Fifth and Sixth Amendments as discussed supra, Argument section I.A. As explained
19
       in Russell, “[w]here guilt depends so crucially upon such a specific identification of
20
       fact, our cases have uniformly held that an indictment must do more than simply repeat
21
       the language of the criminal statute.” 369 U.S. at 764. The term “race” is a generic
22
       term. But as Russell teaches, it is not sufficient for an indictment to charge a federal
23
       criminal offence in the same generic term as may appear in a statute; instead, the
24
       indictment “must descend to particulars.” Id. at 765.
25
             Here, the Court cannot tell from reviewing the four corners of the Indictment
26
       whether the government’s theory is that Mr. Earnest committed the acts charged
27
       because of his own race, because of the race of the victims, or because of the race of
28
                                                  15                              19cr1850-AJB
     Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.174 Page 16 of 52



1      some third party. Indeed, the Court cannot discern whether the government’s theory
2      might be a combination of these three possibilities for different counts or groups of
3      counts. This does not comport with the requirements of the Fifth and Sixth
4      Amendments.
5               The infirmities of the Hate Crimes Prevention Act counts in the Indictment
6      against Mr. Earnest are illustrated by a comparison to analogous counts charged
7      against Mr. Roof and Mr. Bowers. In Counts 1-12 of the indictment in Roof, the
8      government specifically alleged that Mr. Roof caused bodily injury to the listed
9      victims “because of their perceived race and color.” (Exhibit A at pp. 4-6 (emphasis
10     added).) And the detailed supporting factual allegations in the Roof indictment explain
11     that Mr. Roof “decided to attack African-Americans because of their race.” (Exhibit A
12     at p. 1.)
13              Similarly, in Counts 12-22 and 36-37 of the superseding indictment in Bowers,
14     the government specifically alleged that Mr. Bowers “willfully caused bodily injury to
15     each victim listed below because of that victim’s actual and perceived religion.”
16     (Exhibit B at pp. 4, 7 (emphasis added).) And the detailed factual allegations in the
17     superseding indictment explain, inter alia, that while Mr. Bowers was in the Tree of
18     Life Synagogue, he “made statements conveying his anti-Semitic beliefs and indicating
19     his desire to ‘kill Jews.’” (Exhibit B at p. 2.)
20              No such allegations appear in the Indictment against Mr. Earnest. Thus, unlike
21     the indictments in these other recent cases, the Indictment here suffers from a “glaring
22     lack of factual particularity,” and is therefore invalid. See Cecil, 608 F.2d at 1297. It
23     is insufficient to serve the multiple purposes and protections of the Fifth- and Sixth-
24     Amendment guarantees of due process, grand-jury indictment, and adequate notice to
25
       the accused.
26
                For all these reasons, Counts 55-108 should be dismissed. U.S. Const. amends.
27
       V, VI.
28
                                                   16                             19cr1850-AJB
     Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.175 Page 17 of 52



1            D. Because the firearm counts under sections 924(c) and 924(j) are all
2               predicated on invalid counts charged under the Church Arson
                Prevention Act and the Hate Crimes Prevention Act, they too must be
3               dismissed.
4
             Each of the three firearm counts charged in the Indictment are predicated on one
5
       Church Arson Prevention Act count and one Hate Crimes Prevention Act count. (DE
6
       17 at p. 8 (Count 110, referencing Counts 1 and 55); at 8-9 (Count 111, referencing
7
       Counts 2 and 56; Count 112, referencing Counts 3 and 57; and Count 113, referencing
8
       Counts 4 and 58).) Because those predicate counts are invalid as discussed in
9
       Argument sections I.B. and I.C., supra, the firearm counts likewise must also be
10
       dismissed.
11
                                           CONCLUSION
12
             The Indictment here does not comport with minimal constitutional standards and
13
       therefore must be dismissed under applicable precedents. To paraphrase the Ninth
14
       Circuit’s remarks in Cecil, requiring the government to do more than they have done
15
       here would be “neither burdensome nor unfair to the prosecuting authorities.”
16
             For all these reasons, Mr. Earnest respectfully asks this Court to grant his
17
       Motion to Dismiss the Indictment.
18
19                                                    Respectfully Submitted,
20     DATED: December 11, 2020                       s/ Patrick J. Burke
                                                      PARTICK J. BURKE
21
22                                                    s/ Ellis M. Johnston III
                                                      ELLIS M. JOHNSTON III
23                                                    Attorneys for Mr. Earnest
24
25
26
27
28
                                                 17                              19cr1850-AJB
    2:15-cr-00472-RMG Date Filed 07/22/15 Entry Number 2 Page 1 of 15
Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.176 Page 18 of 52




                                                                  Exhibit A
    2:15-cr-00472-RMG Date Filed 07/22/15 Entry Number 2 Page 2 of 15
Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.177 Page 19 of 52




                                                                  Exhibit A
    2:15-cr-00472-RMG Date Filed 07/22/15 Entry Number 2 Page 3 of 15
Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.178 Page 20 of 52




                                                                  Exhibit A
    2:15-cr-00472-RMG Date Filed 07/22/15 Entry Number 2 Page 4 of 15
Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.179 Page 21 of 52




                                                                  Exhibit A
    2:15-cr-00472-RMG Date Filed 07/22/15 Entry Number 2 Page 5 of 15
Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.180 Page 22 of 52




                                                                  Exhibit A
    2:15-cr-00472-RMG Date Filed 07/22/15 Entry Number 2 Page 6 of 15
Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.181 Page 23 of 52




                                                                  Exhibit A
    2:15-cr-00472-RMG Date Filed 07/22/15 Entry Number 2 Page 7 of 15
Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.182 Page 24 of 52




                                                                  Exhibit A
    2:15-cr-00472-RMG Date Filed 07/22/15 Entry Number 2 Page 8 of 15
Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.183 Page 25 of 52




                                                                  Exhibit A
    2:15-cr-00472-RMG Date Filed 07/22/15 Entry Number 2 Page 9 of 15
Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.184 Page 26 of 52




                                                                  Exhibit A
    2:15-cr-00472-RMG Date Filed 07/22/15 Entry Number 2 Page 10 of 15
Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.185 Page 27 of 52




                                                                  Exhibit A
    2:15-cr-00472-RMG Date Filed 07/22/15 Entry Number 2 Page 11 of 15
Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.186 Page 28 of 52




                                                                  Exhibit A
    2:15-cr-00472-RMG Date Filed 07/22/15 Entry Number 2 Page 12 of 15
Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.187 Page 29 of 52




                                                                  Exhibit A
    2:15-cr-00472-RMG Date Filed 07/22/15 Entry Number 2 Page 13 of 15
Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.188 Page 30 of 52




                                           Redacted




                                                                  Exhibit A
    2:15-cr-00472-RMG Date Filed 07/22/15 Entry Number 2 Page 14 of 15
Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.189 Page 31 of 52




                                                                  Exhibit A
    2:15-cr-00472-RMG Date Filed 07/22/15 Entry Number 2 Page 15 of 15
Case 3:19-cr-01850-AJB Document 70-1 Filed 12/11/20 PageID.190 Page 32 of 52




                                                                  Exhibit A
Case 3:19-cr-01850-AJB
       Case 2:18-cr-00292-DWA
                        Document
                               Document
                                 70-1 Filed
                                         44 12/11/20
                                             Filed 01/29/19
                                                      PageID.191
                                                            Page 1Page
                                                                   of 1533 of 52




                                                                      Exhibit B
Case 3:19-cr-01850-AJB
       Case 2:18-cr-00292-DWA
                        Document
                               Document
                                 70-1 Filed
                                         44 12/11/20
                                             Filed 01/29/19
                                                      PageID.192
                                                            Page 2Page
                                                                   of 1534 of 52




                                                                      Exhibit B
Case 3:19-cr-01850-AJB
       Case 2:18-cr-00292-DWA
                        Document
                               Document
                                 70-1 Filed
                                         44 12/11/20
                                             Filed 01/29/19
                                                      PageID.193
                                                            Page 3Page
                                                                   of 1535 of 52




                                                                      Exhibit B
Case 3:19-cr-01850-AJB
       Case 2:18-cr-00292-DWA
                        Document
                               Document
                                 70-1 Filed
                                         44 12/11/20
                                             Filed 01/29/19
                                                      PageID.194
                                                            Page 4Page
                                                                   of 1536 of 52




                                                                      Exhibit B
Case 3:19-cr-01850-AJB
       Case 2:18-cr-00292-DWA
                        Document
                               Document
                                 70-1 Filed
                                         44 12/11/20
                                             Filed 01/29/19
                                                      PageID.195
                                                            Page 5Page
                                                                   of 1537 of 52




                                                                      Exhibit B
Case 3:19-cr-01850-AJB
       Case 2:18-cr-00292-DWA
                        Document
                               Document
                                 70-1 Filed
                                         44 12/11/20
                                             Filed 01/29/19
                                                      PageID.196
                                                            Page 6Page
                                                                   of 1538 of 52




                                                                      Exhibit B
Case 3:19-cr-01850-AJB
       Case 2:18-cr-00292-DWA
                        Document
                               Document
                                 70-1 Filed
                                         44 12/11/20
                                             Filed 01/29/19
                                                      PageID.197
                                                            Page 7Page
                                                                   of 1539 of 52




                                                                      Exhibit B
Case 3:19-cr-01850-AJB
       Case 2:18-cr-00292-DWA
                        Document
                               Document
                                 70-1 Filed
                                         44 12/11/20
                                             Filed 01/29/19
                                                      PageID.198
                                                            Page 8Page
                                                                   of 1540 of 52




                                                                      Exhibit B
Case 3:19-cr-01850-AJB
       Case 2:18-cr-00292-DWA
                        Document
                               Document
                                 70-1 Filed
                                         44 12/11/20
                                             Filed 01/29/19
                                                      PageID.199
                                                            Page 9Page
                                                                   of 1541 of 52




                                                                      Exhibit B
Case 3:19-cr-01850-AJB
      Case 2:18-cr-00292-DWA
                        Document
                              Document
                                 70-1 Filed
                                        44 12/11/20
                                            Filed 01/29/19
                                                      PageID.200
                                                           Page 10Page
                                                                   of 1542 of 52




                                                                      Exhibit B
Case 3:19-cr-01850-AJB
      Case 2:18-cr-00292-DWA
                        Document
                              Document
                                 70-1 Filed
                                        44 12/11/20
                                            Filed 01/29/19
                                                      PageID.201
                                                           Page 11Page
                                                                   of 1543 of 52




                                                                      Exhibit B
Case 3:19-cr-01850-AJB
      Case 2:18-cr-00292-DWA
                        Document
                              Document
                                 70-1 Filed
                                        44 12/11/20
                                            Filed 01/29/19
                                                      PageID.202
                                                           Page 12Page
                                                                   of 1544 of 52




                                                                      Exhibit B
Case 3:19-cr-01850-AJB
      Case 2:18-cr-00292-DWA
                        Document
                              Document
                                 70-1 Filed
                                        44 12/11/20
                                            Filed 01/29/19
                                                      PageID.203
                                                           Page 13Page
                                                                   of 1545 of 52




                                                                      Exhibit B
Case 3:19-cr-01850-AJB
      Case 2:18-cr-00292-DWA
                        Document
                              Document
                                 70-1 Filed
                                        44 12/11/20
                                            Filed 01/29/19
                                                      PageID.204
                                                           Page 14Page
                                                                   of 1546 of 52




                                                                      Exhibit B
Case 3:19-cr-01850-AJB
      Case 2:18-cr-00292-DWA
                        Document
                              Document
                                 70-1 Filed
                                        44 12/11/20
                                            Filed 01/29/19
                                                      PageID.205
                                                           Page 15Page
                                                                   of 1547 of 52




                                                                      Exhibit B
Case 3:19-cr-01850-AJB
       Case 2:18-cr-00292-DWA
                        Document
                              Document
                                 70-1 Filed
                                         44-1
                                            12/11/20
                                               Filed 01/29/19
                                                       PageID.206
                                                              PagePage
                                                                   1 of 148 of 52




                                                                       Exhibit B
Case 3:19-cr-01850-AJB
       Case 2:18-cr-00292-DWA
                        Document
                              Document
                                 70-1 Filed
                                         44-2
                                            12/11/20
                                               Filed 01/29/19
                                                       PageID.207
                                                              PagePage
                                                                   1 of 149 of 52




                                                                       Exhibit B
Case 3:19-cr-01850-AJB
       Case 2:18-cr-00292-DWA
                        Document
                              Document
                                 70-1 Filed
                                         44-3
                                            12/11/20
                                               Filed 01/29/19
                                                       PageID.208
                                                              PagePage
                                                                   1 of 350 of 52




                                                                       Exhibit B
Case 3:19-cr-01850-AJB
       Case 2:18-cr-00292-DWA
                        Document
                              Document
                                 70-1 Filed
                                         44-3
                                            12/11/20
                                               Filed 01/29/19
                                                       PageID.209
                                                              PagePage
                                                                   2 of 351 of 52




                                                                       Exhibit B
Case 3:19-cr-01850-AJB
       Case 2:18-cr-00292-DWA
                        Document
                              Document
                                 70-1 Filed
                                         44-3
                                            12/11/20
                                               Filed 01/29/19
                                                       PageID.210
                                                              PagePage
                                                                   3 of 352 of 52




                                                                       Exhibit B
